Name: 2001/938/EC: Commission Decision of 28 December 2001 amending for the fifth time Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 4729)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  Europe
 Date Published: 2001-12-29

 Avis juridique important|32001D09382001/938/EC: Commission Decision of 28 December 2001 amending for the fifth time Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 4729) Official Journal L 345 , 29/12/2001 P. 0099 - 0107Commission Decisionof 28 December 2001amending for the fifth time Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 4729)(Text with EEA relevance)(2001/938/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Commission Decision 2001/740/EC(4), as last amended by Decision 2001/911/EC(5), concerns certain protection measures with regard to foot-and-mouth disease in the United Kingdom.(2) The last outbreak of foot-and-mouth disease in Great Britain was recorded on 30 September 2001. Certain counties in Great Britain, which are listed in Annex III, have had no outbreak of foot-and-mouth disease during this epidemic, while others have remained free from the disease for more than 3 months.(3) Furthermore, because there have been very few outbreaks of foot-and-mouth disease in pigs and moreover the most important pig breeding and rearing areas in Great Britain have remained free of the disease throughout this epidemic, Decision 2001/911/EC laid down the conditions for the dispatch to other Member States of live porcine animals from those areas in Great Britain.(4) The improved animal health situation now allows the laying down of conditions for the controlled dispatch to other Member States of live bovine and porcine animals from those areas in Great Britain which have had no outbreak for at least 90 days. However such conditions should apply without prejudice to Council Decision 98/256/EC(6) concerning emergency measures to protect against bovine spongiform encephalopathy.(5) Taking account of the improved animal health situation, certain requirements for the dispatch of frozen bovine and porcine semen can be eased.(6) Furthermore, it appears appropriate to withdraw certain additional certification requirements for equidae in intra-Community trade.(7) Derogations from certain residence and contact requirements necessary to ensure the certified health status may now be applied also to bovine animals moving between holdings of equivalent health status or considered under the United Kingdom legislation as a single epidemiological group.(8) It is also considered appropriate to allow the collection en route of pure-bred breeding animals of the porcine species from a limited number of holdings situated in the areas listed in Annex III.(9) Article 1(a) of Council Directive 88/661/EEC of 19 December 1988 on zootechnical standards applicable to breeding animals of the porcine species(7) provides for a definition of pure-bred breeding animals of the porcine species.(10) The situation should be reviewed at the meeting of the Standing Veterinary Committee scheduled for 15-16 January 2002 and the measures adapted where necessary.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/740/EC is amended as follows:1. Article 1(2)(2.2) is replaced by the following: "2.2. Without prejudice to the provisions of Council Directive 64/432/EEC, Council Decision 98/256/EC and the restrictions on movement of susceptible animals within and through Great Britain applied by the competent authorities of the United Kingdom, and derogating from the provisions in paragraph 1 the competent authorities may authorize the dispatch of live animals of species susceptible to foot- and mouth disease under the following conditions:- the animals belong to a species specified in the appropriate column in Annex III,- the animals have been reared within and are dispatched from the areas specified in Annex III,- the dispatch of such animals is authorized by the competent veterinary authorities of the United Kingdom and notified at least three working days in advance to the competent central veterinary authorities in the Member State of destination and any Member State of transit,- there has been no outbreak of foot-and-mouth disease in the county listed in Annex III during the past 90 days prior to dispatch,- during the 30 days prior to loading, the animals have remained under the supervision of the competent veterinary authorities on a single holding situated within the areas listed in Annex III, and there has been no outbreak of foot-and-mouth disease during at least the past 30 days in the area enclosed by a circle of at least 10 km radius centred on the holding,- no animal of species susceptible to foot-and-mouth disease has been introduced into the holding referred to in the fifth indent during the 30 days prior to loading, except in the case of animals coming from a supplying holding, or holdings subject to a single occupancy licence treated as a single holding, which meet(s) the requirements laid down in the fifth indent, in which case this period may be reduced to 7 days,- during transport the animals do not come into contact with animals not from the same holding of dispatch, except in the case of animals consigned for direct slaughter and pure-bred breeding pigs, where animals may be collected en route from not more than three holdings which each satisfy the conditions set out in the fifth indent,- animals for breeding and production shall be consigned to not more than three holdings of destination in not more than one other Member State.Notwithstanding the provisions above, pure-bred breeding pigs collected en route as provided for in the seventh indent shall be consigned to a single holding of destination only,- the animals shall be transported under official control in a means of transport that has been cleaned and disinfected before loading or collecting animals for dispatch from holdings referred to in the fifth indent to a destination outside the areas listed in Annex I,- the health certificates provided for in Council Directive 64/432/EEC(8) accompanying live bovine or porcine animals consigned from parts of the territory of the United Kingdom listed in Annex III to other Member States shall bear the following words: 'Animals conforming to Commission Decision 2001/740/EC of 19 October 2001 concerning certain protective measures with regard to foot-and-mouth disease in the United Kingdom'."2. Article 2(2)(d) fifth indent is replaced by the following: "- no animal of species susceptible to foot-and-mouth disease has been introduced into the holding, or holdings subject to a single occupancy licence treated as a single holding, referred to in the fourth indent during the past 30 days prior to loading, or in the case of farmed game prior to on-farm slaughtering. This period may be reduced to 7 days in the case of meat from bovine and porcine animals, where animals come from a supplying holding, which meets the requirements laid down in the third indent,".3. The second indent of Article 6(3)(c) is deleted.4. In Article 12 the last sentence in paragraph 1 and the entire paragraph 3 are deleted.5. Annex III is replaced by the Annex to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 28 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 277, 20.10.2001, p. 30.(5) OJ L 337, 20.12.2001, p. 39.(6) OJ L 113, 15.4.1998, p. 38.(7) OJ L 382, 21.12.1988, p. 36.(8) OJ 121, 29.7.1964, p. 1977/64.ANNEX"ANNEX III>TABLE>ADNS= Animal Disease Notification System Code (Decision 2000/807/EC)GIS= Administrative Unit CodeB= bovine meatS/G= sheep and goat meatP= pig meatFG= farmed game of species susceptible to foot-and-mouth diseaseWG= wild game of species susceptible to foot-and-mouth diseaseLB= live bovine animalsLP= live pigs"